Citation Nr: 0108949	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The appellant served on active duty from October 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the service-
connected psychiatric and gastrointestinal disabilities were 
previously rated as one disability and assigned a 50 percent 
rating under Diagnostic Code 9502 (psychological factors 
affecting gastrointestinal condition).  Following a change in 
the regulatory diagnostic criteria, effective in November 
1996, the veteran was assigned a separate 50 percent rating 
for major depressive disorder under Diagnostic Code 9434, and 
a separate 20 percent rating for duodenal ulcer under 
Diagnostic Code 7305.  

The Board has determined that, in order to comply with the 
VA's duty to assist, the case must be remanded for further 
development of the issue of entitlement to an increased 
rating for the psychiatric disorder.  Therefore, the Board 
will only address the issue of an increased rating for the 
ulcer disorder in this decision and reserve further comment 
on the remaining issue for the remand which follows the 
decision.


FINDING OF FACT

The veteran's duodenal ulcer disease is primarily manifested 
by complaints of episodes of heartburn, early satiety, 
pyrosis, regurgitation, and epigastric pain 2 to 3 times a 
week, of approximately 10 minutes duration with no evidence 
of active ulceration; and without evidence of anemia or 
weight loss, or other indications of impairment of health.  


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer disease 
is not warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7305 (2000).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Procedural Review

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the rating 
for ulcer disease, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
under that law have been fulfilled.  

The RO has met its duty to assist the veteran in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Moreover, the veteran was also informed in 
several letters during the pendency of this appeal that he 
needed to tell VA where he had received treatment for his 
serviceconnected disability so that records could be 
requested.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The discussions in the rating decision, SOC, SSOC, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.  With 
regard to the duty to assist, the veteran has been afforded a 
thorough VA examination, to include diagnostic studies and 
laboratory tests.  The veteran has submitted written 
statements as to the severity of his symptoms.  There is no 
indication that there are any pertinent VA or private 
treatment records which the RO has not obtained.  Thus, the 
Board finds that the duty to assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Review on the Merits

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran contends, in essence, that his duodenal ulcer 
disease is more disabling than currently rated, and requests 
an increased rating.  The current medical evidence of record 
includes VA examination reports dated in May 1993 and more 
recently, in February 1999, as well as lay statements of the 
veteran.  

Report of a VA examination in May 1993, indicates that the 
veteran complained of occasional episodes of nausea, 
principally postprandial, accompanied by dizziness and 
tremors.  He stated that since his surgery 25 years earlier, 
he has lost approximately 50 pounds which were never 
regained.  On physical examination, the abdomen was normal.  
His current weight was 159 pounds and his maximum weight for 
the past year was 165 lb.  The veteran was not anemic and 
there was no objective evidence of malnutrition.  Upper GI 
series revealed no evidence of recurrent ulceration.  The 
relevant diagnosis was gastric ulcer by history, status post 
Billroth II surgery with vagotomy.

On VA examination in February 1999, it was indicated that the 
examiner had reviewed the veteran's medical records.  It was 
noted that the veteran underwent surgery at the VA Medical 
Center (MC) in 1975 for a duodenal ulcer in the first portion 
of the duodenum.  Current complaints consisted of heartburn, 
early satiety, pyrosis, and regurgitation of acid contents.  
He experienced epigastric pain of approximately 10 minutes 
duration on and off 2 to 3 times per week.  He took antacids 
for relief of gastrointestinal symptoms.  He also complained 
of postprandial diarrhea, dizziness and sudoration after meal 
ingestion.  The examiner found no history of weight changes.  
The veteran's current weight was 160 lbs.  On physical 
examination, the abdomen was essentially normal.  There was 
no evidence of malnutrition, anemia or debility.  An upper GI 
series revealed that evaluation of the stomach showed 
evidence of partial gastrectomy and gastrojejunostomy with no 
active ulceration.  The final diagnosis was:  duodenal ulcer 
disease, status post exploratory laparotomy and subtotal 
gastrectomy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The severity of the appellant's gastrointestinal disorder is 
ascertained by application of the criteria set forth under DC 
7305.  Under DC 7305, mild duodenal ulcer, with recurring 
symptoms once or twice yearly, warrants a 10 percent 
evaluation; moderate duodenal ulcer, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation; moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent evaluation; severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  Id.

The Board finds that the veteran's current symptoms are most 
analogous to the criteria for the currently assigned 20 
percent rating under DC 7305.  The record indicates that the 
appellant has recurring symptoms of pain and epigastric 
distress consistent with moderate manifestations.  He does 
not have impairment of health manifested by anemia and weight 
loss.  Nor does he have incapacitating episodes averaging 10 
days or more in duration.  On VA examination in 1993 and 
1999, the veteran reported recurring symptoms occurring 
several times a week, of relatively short duration, treated 
with antacids.  He has neither reported nor does the medical 
evidence show incapacitating episodes lasting 10 or more 
days.  Accordingly, a rating higher than 20 percent is not 
warranted.

In reaching this determination, the Board has considered all 
the evidence of record, including the veteran's statements on 
appeal.  However, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.


REMAND

As was noted above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  There is evidence of record that 
the veteran has been treated by two fee-basis psychiatrists, 
Drs. Pedro Colberg and Diego Coira.  Records of such 
treatment may be critical in rating the veteran's psychiatric 
disability.  It is also noted that as the physicians have 
treated the veteran on a fee basis, VA actually has 
constructive possession of the records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should ask the veteran to identify, and 
then should obtain any additional 
pertinent evidence concerning his claim.  
This should include VA and private medical 
records, and specifically the records of 
Drs. P. Colberg and D. Coira. The RO shall 
inform the veteran if the VA is unable to 
secure any records sought, and advise him 
that he may submit any such records 
himself.

3.  The veteran should then be afforded 
another VA psychiatric examination to 
determine the current severity of his 
service-connected major depressive 
disorder.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  

The examiner must provide a multi-axial 
assessment, assigning a Global Assessment 
of Functioning (GAF) scale score and 
explaining what the score means.  The 
examiner must also offer an opinion 
concerning the impact of the veteran's 
service-connected psychiatric disorder on 
his ability to obtain and retain 
employment.  All examination findings, 
along with the complete rationale for all 
opinions expressed should be reported in 
detail.

3.  Thereafter, the RO should readjudicate 
this claim.  If it remains denied, the 
appellant and his representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 



